365 S.W.3d 254 (2012)
Melicia LYTLE, Employee/Claimant/Appellant,
v.
CITY OF ST. LOUIS, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 97210.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Kurt C. Hoener, St. Louis, MO, for Appellant.
Thomas J. Goeddel, Atty. For City of St. Louis, St. Louis, MO, for Respondent.
Michael T. Finneran, St. Louis, MO, for Second Injury Fund.
*255 Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Melicia Lytle appeals the decision of the Labor and Industrial Relations Commission affirming and incorporating the decision of the Administrative Law Judge ("ALJ") in the Division of Workers' Compensation denying compensation. The Commission's decision was supported by competent and substantial evidence in the record.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).